465 F.2d 1404
UNITED STATES of America, Plaintiff-Appellee,v.Dexter Kaye BENJAMIN, Defendant-Appellant.
No. 72-1541.
United States Court of Appeals,
Ninth Circuit.
Oct. 16, 1972.

Appeal from the United States District Court for the Central District of California; E. Avery Crary, Judge.
Ron Bain (argued), Los Angeles, Cal., for defendant-appellant.
Stanley I. Greenberg, Asst. U. S. Atty.  (argued), David Fox, Eric A. Nobles, Asst. U. S. Attys., William D. Keller, U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before JERTBERG and ELY, Circuit Judges, and RENFREW, District Judge.*
PER CURIAM:


1
Benjamin was charged and convicted for having failed to report for civilian employment in lieu of military service, a violation of 50 U.S.C. Sec. 462.  In his written brief in our court, he advanced five contentions in support of his challenge to the convictions.  During oral argument, however, Benjamin's attorney forthrightly conceded that one of the contentions was not well taken.


2
We have carefully considered the remaining four, and, while they are ably presented, we have reached the conclusion that they too, lack merit.  Accordingly, the judgment of conviction is


3
Affirmed.



*
 Honorable Charles B. Renfrew, United States District Judge, San Francisco, California, sitting by designation